ACCEPTED
                                                                                                  14-14-00665-CV
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             3/27/2015 2:27:57 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                           CLERK

                               No. 14-14-00665-CV
______________________________________________________________________________
                                       In the
                                 Court of Appeals
                                      For the
                            Fourteenth District of Texas
                                    At Houston
______________________________________________________________________________

                                   No. 2013-12988
                            In the 234th District Court of
                                Harris County, Texas
______________________________________________________________________________

                                        DOV K. AVNI
                                         Appellant,

                                               v.

                   HARRIS COUNTY APPRAISAL DISTRICT,
                                   Appellee
______________________________________________________________________________

 APPELLEE’S OPPOSITION TO APPELLANT’S MOTION FOR SECOND EXTENSION OF
               TIME TO FILE APPELLANT’S BRIEF AND APPENDIX
______________________________________________________________________________


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE HARRIS COUNTY APPRAISAL DISTRICT, Appellee, by and

through its undersigned counsel, and files this, its Opposition to Appellant’s First Extension of

Time to File Appellant’s Brief and Appendix (the “Motion to Extend Time”) and in support of its

Opposition states as follows:

                                           Overview

1.     Appellant’s brief was due on or before March 26, 2015. Appellant’s arguments for an

extension of time are without merit and the Second Motion to Extend Time should be denied.

                    Appellant’s Motion to Extend Time is Without Merit.




                                               1
2.     Appellant’s brief was due on or before March 26, 2015. Appellant’s Second Motion to

Extend Time was filed March 26, 2015. The Second Motion to Extend Time requests an

extension of twenty-two days to file the brief, until April 17, 2015.

3.     Rule 10.5(b)(1)(C) requires that a motion to extend time contain “the facts relied on to

reasonably explain the need for an extension.” See also Rios v. Calhoon, 889 S.W.2d 257, 259

(Tex.1994)(“A party seeking an extension of time in the court of appeals is required to file a

motion specifically stating the facts that reasonably explain the need for an extension.”).

4.     Appellant asserts that there are “exceptional circumstances,” relating to the valuation of

property for tax year 2014 – a matter wholly unrelated to the underlying lawsuit and the present

appeal pending before this court. Appellant references numerous cases and state court lawsuits

he has filed, none of which are related to the appeal in the underlying case. Further, Appellant

claims to have obtained records and documents, not part of the underlying trial court record,

which he intends on using in his brief and presenting as evidence to the Court of Appeals in the

instant appeal.

5.      “A reasonable explanation for the need for an extension of time is ‘any plausible

statement of circumstances indicating that failure to file within the [required] period was not

deliberate or intentional, but was the result of inadvertence, mistake[,] or mischance.’” Pidcock

v. City of Wichita Falls, No. 2-05-244-CV, 2006 WL 668709, at *1 (Tex. App. – Fort Worth,

Mar. 16, 2006, pet. denied), citing Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex.2003).

6.     The Second Motion to Extend Time states no reasonable explanation for the need for a

further extension of time. Appellant’s citations to causes of action which are unrelated to the

underlying state court case which is the subject of this instant appeal, and which have no bearing




                                                 2
on the ultimate disposition of this case, are not a reasonable explanation of why a second

extension of time is warranted.

7.     Appellant has advanced no reasonable explanation why an extension of time should be

granted in this case. Appellee would be prejudiced by a grant of an extension of time where such

request is made with no foundation or relation to the instant proceeding. Appellant’s Motion to

Extend Time should be denied.

       WHEREFORE, premises considered, Appellee requests that the honorable Court of

Appeals deny Appellant’s Motion to Extend Time to File Appellant’s Brief and Appendix.

       Respectfully submitted,

                                                   By:     /s/ L. Susan Herrera
                                                           L. Susan Herrera
                                                           State Bar No.09530160
                                                           Matthew P. Crouch
                                                           State Bar No. 24072481
                                                           Department of Legal Services
                                                           Harris County Appraisal District
                                                           P. O Box 920975
                                                           Houston, Texas 77292-0975
                                                           Telephone:     (713) 957-7497
                                                           Fax: (713) 957-5219
                                                           sherrera@hcad.org;
                                                           mcrouch@hcad.org
                                                           ATTORNEYS FOR DEFENDANT,
                                                           HARRIS COUNTY APPRAISAL
                                                           DISTRICT

                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2015, a true and correct copy of the foregoing Motion
to Dismiss was served via:
              telecopy
              certified mail, return receipt requested
              hand delivery

to Dov K. Avni, 150-B Forest Drive, Jericho, NY 11753.

                                                           /s/ L. Susan Herrera
                                                           L. Susan Herrera


                                               3
                               CERTIFICATE OF COMPLIANCE

Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that the forgoing Appellee’s Opposition is a
computer-generated document containing 728 words, including textboxes, footnotes, endnotes,
headings, and/or quotations. I certify that I am relying upon the word count provided by the
computer program that I used in preparing this document.


                                                         /s/ L. Susan Herrera
                                                         L. Susan Herrera




                                             4